Exhibit 10.1

$225,000,000 AGGREGATE PRINCIPAL AMOUNT

HEALTH MANAGEMENT ASSOCIATES, INC.

3.75% CONVERTIBLE SENIOR SUBORDINATED NOTES

DUE 2028

Purchase Agreement

dated May 15, 2008



--------------------------------------------------------------------------------

Purchase Agreement

May 15, 2008

BANC OF AMERICA SECURITIES LLC

9 West 57th Street

New York, New York 10019

Ladies and Gentlemen:

Health Management Associates, Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to the several purchasers named in Schedule A (the
“Initial Purchasers”), $225,000,000 in aggregate principal amount of its 3.75%
Convertible Senior Subordinated Notes due 2028 (the “Firm Notes”). In addition,
the Company has granted to the Initial Purchasers an option to purchase up to an
additional $25,000,000 in aggregate principal amount of its 3.75% Convertible
Senior Subordinated Notes due May May 1, 2028 (the “Optional Notes” and,
together with the Firm Notes, the “Notes”), as provided in Section 2. Banc of
America Securities LLC (“BAS”) has agreed to act as representatives of the
several Initial Purchasers (in such capacity, the “Representatives”) in
connection with the offering and sale of the Notes. To the extent that there are
no additional Initial Purchasers listed on Schedule A other than you, the terms
Representatives and Initial Purchasers as used herein shall mean you, as Initial
Purchasers. The terms Representatives and Initial Purchasers shall mean either
the singular or plural as the context requires.

The Notes will be convertible on the terms, and subject to the conditions, set
forth in the indenture (the “Indenture”) to be entered into between the Company
and the U.S. Bank, N.A., as trustee (the “Trustee”), on the Closing Date (as
defined herein). As used herein, “Conversion Shares” means the fully paid,
nonassessable shares of common stock, par value $0.01 per share, of the Company
(the “Common Stock”), if any, to be received by the holders of the Notes upon
conversion of the Notes pursuant to the terms of the Notes and the Indenture.
The Notes will be convertible initially at a conversion rate of 85.0340 shares
per $1,000 principal amount of the Notes, on the terms, and subject to the
conditions, set forth in the Indenture.

The Notes will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
thereunder (the “Securities Act”), in reliance upon an exemption therefrom. This
Agreement, the Indenture and the Notes are referred to herein collectively as
the “Operative Documents”.

The Company understands that the Initial Purchasers propose to make an offering
of the Notes on the terms and in the manner set forth herein and in the
Disclosure Package (as defined below), including the Preliminary Offering
Memorandum (as defined below), and the Final Offering Memorandum (as defined
below) and agrees that the Initial Purchasers may resell, subject to the
conditions set forth herein, all or a portion of the Notes to purchasers (the
“Subsequent Purchasers”) at any time after the date of this Agreement.

The Company has prepared an offering memorandum, dated the date hereof, setting
forth information concerning the Company, the Notes and the Common Stock, in
form and substance reasonably satisfactory to the Initial Purchasers. As used in
this Agreement, “Offering Memorandum” means, collectively,



--------------------------------------------------------------------------------

the Preliminary Offering Memorandum dated as of May 15, 2008 (the “Preliminary
Offering Memorandum”) and the offering memorandum dated the date hereof (the
“Final Offering Memorandum”), each as then amended or supplemented by the
Company. As used herein, each of the terms “Disclosure Package”, “Offering
Memorandum”, “Preliminary Offering Memorandum” and “Final Offering Memorandum”
shall include in each case the documents incorporated or deemed to be
incorporated by reference therein.

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

Section 1. Representations, Warranties and Covenants of the Company.

The Company hereby represents and warrants to, and covenants with, each Initial
Purchaser as follows:

(a) No Registration. Assuming the accuracy of the representations and warranties
of the Initial Purchasers contained in Section 6 and their compliance with the
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Notes to the Initial Purchasers, the offer, resale and
delivery of the Notes by the Initial Purchasers and the conversion of the Notes
into Conversion Shares, in each case in the manner contemplated by this
Agreement, the Indenture, the Disclosure Package and the Offering Memorandum, to
register the Notes or the Conversion Shares under the Securities Act or to
qualify the Indenture under the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”).

(b) No Integration. None of the Company or any of its subsidiaries has, directly
or through any agent, sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any “security” (as defined in the Securities
Act) that is or will be integrated with the sale of the Notes or the Conversion
Shares in a manner that would require registration under the Securities Act of
the Notes or the Conversion Shares.

(c) Rule 144A. No securities of the same class (within the meaning of Rule
144A(d)(3) under the Securities Act) as the Notes are listed on any national
securities exchange registered under Section 6 of the Exchange Act, or quoted on
an automated inter-dealer quotation system.

(d) Exclusive Agreement. The Company has not paid or agreed to pay to any person
any compensation for soliciting another person to purchase any securities of the
Company (except as contemplated in this Agreement).

(e) Offering Memoranda. The Company hereby confirms that it has authorized the
use of the Disclosure Package, including the Preliminary Offering Memorandum,
and the Final Offering Memorandum in connection with the offer and sale of the
Notes by the Initial Purchasers. Each document, if any, filed or to be filed
pursuant to the Exchange Act and incorporated by reference in the Disclosure
Package or the Final Offering Memorandum complied when it was filed, or will
comply when it is filed, as the case may be, in all material respects with the
Exchange Act and the rules and regulations of the Commission thereunder. The
Preliminary Offering Memorandum, at the date thereof, did not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. At the date of this Agreement, the Closing Date
and on any Subsequent Closing Date, the Final Offering Memorandum did not and
will not (and any amendment or supplement thereto, at the date thereof, at the
Closing Date and on any Subsequent Closing Date, will not) contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that the Company makes no
representation or warranty

 

2



--------------------------------------------------------------------------------

as to information contained in or omitted from the Preliminary Offering
Memorandum or the Final Offering Memorandum in reliance upon and in conformity
with written information furnished to the Company by any Initial Purchaser
through BAS expressly for use therein, it being understood and agreed that the
only such information furnished by any Initial Purchaser consists of the
information described as such in Section 8 hereof.

(f) Disclosure Package. The term “Disclosure Package” shall mean (i) the
Preliminary Offering Memorandum, as amended or supplemented at the Applicable
Time, (ii) the Final Term Sheet (as defined herein) and (iii) any other writings
that the parties expressly agree in writing to treat as part of the Disclosure
Package (“Issuer Written Information”). As of 5:00 pm, New York time, on the
date of execution and delivery of this Agreement (the “Applicable Time”), the
Disclosure Package did not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The preceding sentence does not apply to statements in or omissions
from the Disclosure Package based upon and in conformity with written
information furnished to the Company by any Initial Purchaser through BAS
expressly for use therein, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in Section 8 hereof.

(g) Statements in Offering Memorandum. The statements in the Disclosure Package
and the Final Offering Memorandum under the heading “Certain United States
Income Tax Considerations”, insofar as such statements summarize legal matters,
agreements, documents or proceedings discussed therein, are accurate and fair
summaries of such legal matters, agreements, documents or proceedings.

(h) Offering Materials Furnished to Initial Purchasers. The Company has
delivered to the Representatives copies of the materials contained in the
Disclosure Package and the Final Offering Memorandum, each as amended or
supplemented, in such quantities and at such places as the Representatives have
reasonably requested for each of the Initial Purchasers.

(i) Authorization of the Purchase Agreement. This Agreement has been duly
authorized, executed and delivered by the Company.

(j) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and, on the Closing Date, the Indenture will have been duly executed
and delivered by the Company and, assuming due authorization, execution and
delivery thereof by the Trustee, will constitute a legally valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms, except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles; and the
Indenture conforms in all material respects to the description thereof contained
in the Disclosure Package and the Final Offering Memorandum.

(k) Authorization of the Notes. The Notes have been duly authorized by the
Company; when the Notes are executed, authenticated and issued in accordance
with the terms of the Indenture and delivered to and paid for by the Initial
Purchasers pursuant to this Agreement on the respective Closing Date (assuming
due authentication of the Notes by the Trustee), such Notes will constitute
legally valid and binding obligations of the Company, entitled to the benefits
of the Indenture and enforceable against the Company in accordance with their
terms, except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles; and the
Notes will conform in all material respects to the description thereof contained
in the Disclosure Package and the Final Offering Memorandum.

 

3



--------------------------------------------------------------------------------

(l) Authorization of the Conversion Shares. The Conversion Shares have been duly
authorized and reserved and, when issued upon conversion of the Notes in
accordance with the terms of the Notes and the Indenture, will be validly
issued, fully paid and nonassessable, and the issuance of such shares will not
be subject to any preemptive or similar rights.

(m) No Material Adverse Change. Except as otherwise disclosed in the Disclosure
Package and the Final Offering Memorandum (exclusive of any amendments or
supplements thereto subsequent to the date of this Agreement), subsequent to the
respective dates as of which information is given in the Disclosure Package:
(a) there has been no material adverse change in the condition, financial or
otherwise, or in the earnings, business, operations or affairs or business
prospects of the Company and its subsidiaries considered as one entity, whether
or not arising in the ordinary course of business (any such change is called a
“Material Adverse Change”), (b) there has not been any material adverse change
or any development involving a prospective material adverse change in the
capital stock or in the long-term debt of the Company or any of its subsidiaries
considered as one enterprise and (c) neither the Company nor any of its
subsidiaries considered as one enterprise has incurred any material liability or
obligation, direct or contingent.

(n) Independent Accountants. Ernst & Young LLP, who have expressed their opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) included as a part of or incorporated by
reference in the Disclosure Package and the Final Offering Memorandum, are
independent registered public accountants with respect to the Company as
required by the Securities Act and the Exchange Act and the applicable published
rules and regulations thereunder.

(o) Preparation of the Financial Statements. The financial statements included
or incorporated by reference in the Disclosure Package and the Final Offering
Memorandum present fairly the consolidated financial position, results of
operations and statements of cash flows of the Company and its subsidiaries on
the basis stated or incorporated by reference at the respective dates or for the
respective periods to which they apply; to the extent required, such statements
have been prepared in accordance with generally accepted accounting principles
in the United States (“GAAP”) consistently applied throughout the periods
involved, except as disclosed therein; and the other financial and statistical
information and data set forth or incorporated by reference in the Disclosure
Package and the Final Offering Memorandum (and any amendment or supplement
thereto) are, in all material respects, accurately presented and prepared on a
basis consistent with such financial statements and the books and records of the
Company, as the case may be.

(p) Incorporation and Good Standing of the Company and its Subsidiaries. Each of
the Company and its subsidiaries has been duly incorporated or formed, as the
case may be, and is validly existing as a corporation or other entity, as the
case may be, in good standing under the laws of its jurisdiction of its
incorporation or formation, as the case may be, and has the power and authority
to own or lease, as the case may be, and operate its properties and to conduct
its business as described in the Disclosure Package and the Final Offering
Memorandum and, in the case of the Company, to enter into and perform its
obligations under this Agreement. The Company and each of its subsidiaries is
duly qualified as a foreign corporation or other entity to transact business and
is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify or to be in good standing would not, individually or in the aggregate,
result in a material adverse effect on the condition, financial or otherwise, or
on the earnings, business, properties, operations or prospects, whether or not
arising from transactions in the ordinary course of business, of the Company and
its subsidiaries, considered as one entity (a “Material Adverse Effect”).

 

4



--------------------------------------------------------------------------------

(q) Subsidiaries. All of the outstanding shares of capital stock or other equity
interests of each subsidiary have been duly authorized and validly issued, are
fully paid and nonassessable and, except as disclosed in the Disclosure Package
and Final Offering Memorandum, are owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim, except for any security interest, pledge, lien,
encumbrance or claim arising under that certain Credit Agreement dated as of
February 16, 2007 among the Company, Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer, Wachovia Bank, National Association, as
Syndication Agent, and certain other parties thereto and the documents entered
into in connection therewith (the “Credit Agreement”). Except as set forth on
Schedule C, the Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the subsidiaries listed in
Exhibit 21 to the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2007.

(r) Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in the Disclosure
Package and the Final Offering Memorandum under the caption “Capitalization”
(other than for subsequent issuances, if any, pursuant to employee benefit plans
described in the Disclosure Package and the Final Offering Memorandum or upon
exercise of outstanding options or warrants described in the Disclosure Package
and the Final Offering Memorandum, as the case may be). The Common Stock
(including the Conversion Shares) conforms in all material respects to the
description thereof contained in the Disclosure Package and the Final Offering
Memorandum. All of the outstanding shares of Common Stock have been duly
authorized and validly issued, are fully paid, nonassessable and are not subject
to preemptive rights, rights of first refusal or other similar rights other than
those accurately described in the Disclosure Package or the Final Offering
Memorandum. The outstanding shares of Common Stock have been issued in
compliance with federal and state securities laws. The description of the
Company’s stock option, stock bonus and other stock plans or arrangements, and
the options or other rights granted thereunder, set forth or incorporated by
reference in the Disclosure Package and the Final Offering Memorandum accurately
and fairly presents and summarizes such plans, arrangements, options and rights
in all material respects.

(s) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is (i) in
violation of its respective charter or by-laws, (ii) in default (or, with the
giving of notice or lapse of time, would be in default) (“Default”) in the
performance of any obligation, agreement, covenant or condition contained in any
indenture, loan agreement, mortgage, lease or other agreement or instrument that
is material to the Company and its subsidiaries, taken as a whole, to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries or their respective property is bound or (iii) in violation of
any statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or such subsidiary or any of its
properties, as applicable, except, with respect to clause (i) above only, as
would not reasonably be expected to have a Material Adverse Effect.

The execution, delivery and performance of this Agreement, the Indenture and the
Notes and the consummation of the transactions contemplated herein and in the
Disclosure Package and the Final Offering Memorandum (including the issuance and
sale of the Notes and the use of the proceeds from the sale of the Notes as
described in the Disclosure Package and the Final Offering Memorandum under the
caption “Use of Proceeds”) and compliance by the Company with its obligations
hereunder and under the Indenture and the Notes by the Company, compliance by
the Company with all provisions hereof and thereof and the consummation of the
transactions contemplated hereby and thereby will not (a) require any consent,
approval, authorization or other order of, or qualification with, any court or
governmental body or agency (except such as may be required under the securities
or Blue Sky laws of the various

 

5



--------------------------------------------------------------------------------

states), (b) conflict with or constitute a breach of any of the terms or
provisions of, or a Default under, the charter or by-laws of the Company or any
of its subsidiaries or any indenture, loan agreement, mortgage, lease or other
agreement or instrument that is material to the Company and its subsidiaries,
taken as a whole, to which the Company or any of its subsidiaries is a party or
by which the Company or any of its subsidiaries or their respective property is
bound, (c) violate or conflict with any applicable law or any rule, regulation,
judgment, order or decree of any court or any governmental body or agency having
jurisdiction over the Company, any of its subsidiaries or their respective
property, (d) result in the imposition or creation of (or the obligation to
create or impose) a lien under any material agreement or material instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries or their respective property is bound (an “Existing
Instrument”), or (e) result in the termination, suspension or revocation of any
Authorization (as defined below) of the Company or any of its subsidiaries or
result in any other impairment of the rights of the holder of any such
Authorization.

(t) No Material Actions or Proceedings. Except as otherwise disclosed in the
Disclosure Package and the Final Offering Memorandum, there are no legal or
governmental actions, suits or proceedings pending or, to the best of the
Company’s knowledge, threatened against or affecting the Company or any of its
subsidiaries, (i) which have as the subject thereof any officer or director of,
or property owned or leased by, the Company or any of its subsidiaries or
(ii) relating to environmental or discrimination matters, where in either such
case, (A) there is a reasonable possibility that such action, suit or proceeding
might be determined adversely to the Company or such subsidiary, or any officer
or director of, or property owned or leased by, the Company or any of its
subsidiaries and (B) any such action, suit or proceeding, if so determined
adversely, would reasonably be expected to have a Material Adverse Effect or
adversely affect the consummation of the transactions contemplated by this
Agreement.

(u) Labor Matters. No labor problem or dispute with the employees of the Company
or any of its subsidiaries exists or is threatened or imminent, and the Company
is not aware of any existing, threatened or imminent labor disturbance by the
employees of any of its or its subsidiaries’ principal suppliers, contractors or
customers, that would not reasonably be expected to have a Material Adverse
Effect.

(v) Intellectual Property Rights. The Company and its subsidiaries own, possess,
license or have other rights to use, on reasonable terms, all patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
know-how and other intellectual property (collectively, the “Intellectual
Property”) necessary for the conduct of the Company’s business as now conducted
or as proposed in the Disclosure Package and the Final Offering Memorandum to be
conducted. Except as set forth in the Disclosure Package and the Final Offering
Memorandum, (a) no party has been granted an exclusive license to use any
portion of such Intellectual Property owned by the Company; (b) to the Company’s
knowledge, there is no material infringement by third parties of any such
Intellectual Property owned by or exclusively licensed to the Company; (c) there
is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the Company’s rights in or to any
material Intellectual Property, and the Company is unaware of any facts that
would form a reasonable basis for any such claim; (d) there is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such material Intellectual Property,
and the Company is unaware of any facts that would form a reasonable basis for
any such claim; and (e) there is no pending or threatened action, suit,
proceeding or claim by others that the Company’s business as now conducted
infringes or otherwise violates any material Intellectual Property rights of
third parties.

(w) All Necessary Permits, etc. Each of the Company and its subsidiaries has
such permits, licenses, consents, exemptions, franchises, authorizations and
other approvals (each, an “Authorization”) of, and has made all filings with and
notices to, all governmental or regulatory authorities and self-regulatory

 

6



--------------------------------------------------------------------------------

organizations and all courts and other tribunals, including, without limitation,
under any applicable Environmental Laws (as defined below), as are necessary to
own, lease, license and operate its respective properties and to conduct its
business, except where the failure to have any such Authorization or to make any
such filing or notice would not, singly or in the aggregate, have a Material
Adverse Effect. Each such Authorization is valid and in full force and effect
and each of the Company and its subsidiaries is in compliance with all the terms
and conditions thereof and with the rules and regulations of the authorities and
governing bodies having jurisdiction with respect thereto; and no event has
occurred (including, without limitation, the receipt of any notice from any
authority or governing body) which allows, or, after notice or lapse of time or
both, would allow, revocation, suspension or termination of any such
Authorization or results or, after notice or lapse of time or both, would result
in any other impairment of the rights of the holder of any such Authorization;
and such Authorizations contain no restrictions that are burdensome to the
Company or any of its subsidiaries; except where such failure to be valid and in
full force and effect or to be in compliance, the occurrence of any such event
or the presence of any such restriction would not, singly or in the aggregate,
have a Material Adverse Effect.

(x) Title to Properties. The Company and each of its subsidiaries has good and
marketable title to all the properties and assets reflected as owned in the
financial statements referred to in Section 1(o) above, in each case free and
clear of any security interests, mortgages, liens, encumbrances, equities,
claims and other defects, except for (i) liens securing the obligations under
the Credit Agreement or (ii) those as do not materially and adversely affect the
value of such property and do not materially interfere with the use made or
proposed to be made of such property by the Company or such subsidiary. The real
property, improvements, equipment and personal property held under lease by the
Company or any subsidiary are held under valid and enforceable leases, with such
exceptions as are not material and do not materially interfere with the use made
or proposed to be made of such real property, improvements, equipment or
personal property by the Company or such subsidiary.

(y) Tax Law Compliance. The Company and its subsidiaries have filed all
necessary federal, state, local and foreign income and franchise tax returns in
a timely manner and have paid all taxes required to be paid by any of them and,
if due and payable, any related or similar assessment, fine or penalty levied
against any of them, except for any taxes, assessments, fines or penalties as
may be being contested in good faith and by appropriate proceedings. The Company
has made appropriate provisions in the financial statements referred to in
Section 1(o) above in respect of all federal, state, local and foreign income
and franchise taxes for all current or prior periods as to which the tax
liability of the Company or any of its subsidiaries has not been finally
determined.

(z) Company Not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended, and
the rules and regulations promulgated thereunder (the “Investment Company Act”).
The Company is not, and after receipt of payment for the Notes and the
application of the proceeds thereof as contemplated under the caption “Use of
Proceeds” in the Disclosure Package and the Final Offering Memorandum will not
be, an “investment company” within the meaning of the Investment Company Act and
will conduct its business in a manner so that it will not become subject to the
Investment Company Act.

(aa) Compliance with Reporting Requirements. The Company is subject to and in
full compliance with the reporting requirements of Section 13 or Section 15(d)
of the Exchange Act.

(bb) Insurance. The Company and its subsidiaries are adequately self insured or
are insured by recognized, financially sound and reputable institutions with
policies in such amounts and with such deductibles and covering such risks as
are generally deemed adequate and customary for their businesses including, but
not limited to, policies covering real and personal property owned or leased by
the Company

 

7



--------------------------------------------------------------------------------

and its subsidiaries against theft, damage, destruction, acts of terrorism or
vandalism and (if applicable) earthquakes. All policies of insurance insuring
the Company or any of its subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect; the Company and
its subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; and there are no material claims by the
Company or any of its subsidiaries under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause; and neither the Company nor any such subsidiary
has been refused any insurance coverage sought or applied for. The Company has
no reason to believe that it or any subsidiary will not be able (i) to renew its
existing insurance coverage as and when such policies expire or (ii) to obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted and at a cost that would not have a
Material Adverse Effect.

(cc) No Restriction on Dividends or Other Distributions. No subsidiary of the
Company is currently prohibited, directly or indirectly, from paying any
dividends or other distributions to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except (i) as set forth in the Credit Agreement,
(ii) under the governing documents of any joint venture arrangement to which the
Company or any subsidiary is a party, (iii) statutory or regulatory restrictions
applicable to Insurance Company of the Southeast, Ltd., an exempted company
organized under the laws of the Cayman Islands, or Southwest Physicians Risk
Retention Group, Inc., a captive insurance company organized under the laws of
the State of South Carolina, or (iv) as described in or contemplated by the
Disclosure Package or the Final Offering Memorandum.

(dd) No Price Stabilization or Manipulation. The Company has not taken and will
not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Notes.

(ee) Related Party Transactions. There are no material business relationships or
related-party transactions involving the Company or any subsidiary or any other
person that have not been described in the Disclosure Package or the Final
Offering Memorandum.

(ff) No General Solicitation. None of the Company or any of its affiliates (as
defined in Rule 501(b) of Regulation D under the Securities Act (“Regulation
D”)) has, directly or through an agent, engaged in any form of general
solicitation or general advertising in connection with the offering of the Notes
or the Conversion Shares (as those terms are used in Regulation D) under the
Securities Act or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act; and the Company has not entered into any
contractual arrangement with respect to the distribution of the Notes or the
Conversion Shares except for this Agreement.

(gg) Compliance with Environmental Laws. Except as otherwise disclosed in the
Disclosure Package and the Final Offering Memorandum, (i) neither the Company
nor any of its subsidiaries is in violation of any federal, state, local or
foreign law, regulation, order, permit or other requirement relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including without limitation, laws and regulations relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum and petroleum products (collectively, “Materials of Environmental
Concern”), or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Materials of
Environmental

 

8



--------------------------------------------------------------------------------

Concern (collectively, “Environmental Laws”), which violation includes, but is
not limited to, noncompliance with any permits or other governmental
authorizations required for the operation of the business of the Company or its
subsidiaries under applicable Environmental Laws, or noncompliance with the
terms and conditions thereof, nor has the Company or any of its subsidiaries
received any written communication, whether from a governmental authority,
citizens group, employee or otherwise, that alleges that the Company or any of
its subsidiaries is in violation of any Environmental Law, except as would not,
individually or in the aggregate, have a Material Adverse Effect; (ii) there is
no claim, action or cause of action filed with a court or governmental
authority, no investigation with respect to which the Company has received
written notice, and no written notice by any person or entity alleging potential
liability for investigatory costs, cleanup costs, governmental responses costs,
natural resources damages, property damages, personal injuries, attorneys’ fees
or penalties arising out of, based on or resulting from the presence, or release
into the environment, of any Material of Environmental Concern at any location
owned, leased or operated by the Company or any of its subsidiaries, now or in
the past (collectively, “Environmental Claims”), pending or, to the Company’s
knowledge, threatened against the Company or any of its subsidiaries or any
person or entity whose liability for any Environmental Claim the Company or any
of its subsidiaries has retained or assumed either contractually or by operation
of law, except as would not, individually or in the aggregate, have a Material
Adverse Effect; (iii) to the best of the Company’s knowledge, there are no past,
present or anticipated future actions, activities, circumstances, conditions,
events or incidents, including, without limitation, the release, emission,
discharge, presence or disposal of any Material of Environmental Concern, that
reasonably could result in a violation of any Environmental Law, require
expenditures to be incurred pursuant to Environmental Law, or form the basis of
a potential Environmental Claim against the Company or any of its subsidiaries
or against any person or entity whose liability for any Environmental Claim the
Company or any of its subsidiaries has retained or assumed either contractually
or by operation of law, except as would not, individually or in the aggregate,
have a Material Adverse Effect; and (iv) neither the Company nor any of its
subsidiaries is subject to any pending or, to the Company’s knowledge,
threatened proceeding under Environmental Law to which a governmental authority
is a party and which is reasonably likely to result in monetary sanctions of
$100,000 or more.

(hh) ERISA Compliance. None of the following events has occurred or exists:
(i) a failure to fulfill the obligations, if any, under the minimum funding
standards of Section 302 of the United States Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and the regulations and published
interpretations thereunder with respect to a Plan, determined without regard to
any waiver of such obligations or extension of any amortization period; (ii) an
audit or investigation by the Internal Revenue Service, the U.S. Department of
Labor, the Pension Benefit Guaranty Corporation or any other federal or state
governmental agency or any foreign regulatory agency with respect to the
employment or compensation of employees by the Company or any of its
subsidiaries that would reasonably be expected to have a Material Adverse
Effect; (iii) any breach of any contractual obligation, or any violation of law
or applicable qualification standards, with respect to the employment or
compensation of employees by the Company or any of its subsidiaries that would
reasonably be expected to have a Material Adverse Effect. None of the following
events has occurred or is reasonably likely to occur: (i) a material increase in
the aggregate amount of contributions required to be made to all Plans in the
current fiscal year of the Company and its subsidiaries compared to the amount
of such contributions made in the Company and its subsidiaries’ most recently
completed fiscal year; (ii) a material increase in the Company and its
subsidiaries’ “accumulated post-retirement benefit obligations” (within the
meaning of Statement of Financial Accounting Standards 106) compared to the
amount of such obligations in the Company and its subsidiaries’ most recently
completed fiscal year; (iii) any event or condition giving rise to a liability
under Title IV of ERISA that would reasonably be expected to have a Material
Adverse Effect; or (iv) except as disclosed in the Disclosure Package and the
Final Offering Memorandum, a claim by one or more employees or former employees
of the Company or any of its subsidiaries related to its or their employment
that would

 

9



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect. For purposes of this
paragraph, the term “Plan” means a plan (within the meaning of Section 3(3) of
ERISA) subject to Title IV of ERISA with respect to which the Company or any of
its subsidiaries may have any liability.

(ii) Accounting Controls and Disclosure Controls. The Company and its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (1) transactions are executed in accordance
with management’s general or specific authorization; (2) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for assets; (3) access to assets is permitted only in accordance
with management’s general or specific authorization; and (4) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as described in the Disclosure Package and the Final Offering Memorandum,
since the end of the Company’s most recent audited fiscal year, there has been
(I) no material weakness in the Company’s internal control over financial
reporting (whether or not remediated) and (II) no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

The Company and its subsidiaries employ disclosure controls and procedures that
are designed to ensure that information required to be disclosed by the Company
in the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure. The Company and its subsidiaries have carried
out evaluations of the effectiveness of their disclosure controls and procedures
as required by Rule 13a- 15 and 15d-15 of the Exchange Act.

(jj) Compliance with the Sarbanes-Oxley Act of 2002. There has been no failure
on the part of the Company or any of the Company’s directors or officers, in
their capacities as such, to comply, in all material respects, with any
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.

Any certificate signed by an officer of the Company and delivered to the
Representatives or to counsel for the Initial Purchasers shall be deemed to be a
representation and warranty by the Company to each Initial Purchaser as to the
matters set forth therein.

Section 2. Purchase, Sale and Delivery of the Notes

(a) The Firm Notes. The Company agrees to issue and sell to the several Initial
Purchasers the Firm Notes upon the terms herein set forth. On the basis of the
representations, warranties and agreements herein contained, and upon the terms
but subject to the conditions herein set forth, the Initial Purchasers agree,
severally and not jointly, to purchase from the Company the respective aggregate
principal amount of Firm Notes set forth opposite their names on Schedule A. The
purchase price per Firm Note to be paid by the several Initial Purchaser to the
Company shall be 97.75% of the aggregate principal amount thereof.

(b) The Closing Date. Delivery of the Firm Notes to be purchased by the Initial
Purchasers and payment therefor shall be made at the offices of Cahill Gordon &
Reindel LLP, 80 Pine Street, New York, New York (or such other place as may be
agreed to by the Company and BAS) at 9:00 a.m., New York time, on May 21, 2008,
or such other time and date as agreed upon in writing by BAS and the Company
(the time and date of such closing are called the “Closing Date”).

 

10



--------------------------------------------------------------------------------

(c) The Optional Notes; any Subsequent Closing Date. In addition, on the basis
of the representations, warranties and agreements herein contained, and upon the
terms but subject to the conditions herein set forth, the Company hereby grants
an option to the several Initial Purchasers to purchase, solely to cover
over-allotments, severally and not jointly, up to an additional $25,000,000
aggregate principal amount of Optional Notes from the Company at the same price
as the purchase price per Firm Note to be paid by the Initial Purchasers for the
Firm Notes. The option granted hereunder may be exercised at any time and from
time to time upon notice by BAS to the Company, which notice may be given at any
time within 30 days from the date of this Agreement. Such notice shall set forth
(i) the amount (which shall be an integral multiple of $1,000 in aggregate
principal amount) of Optional Notes as to which the Initial Purchasers are
exercising the option, (ii) the names and denominations in which the Optional
Notes are to be registered and (iii) the time, date and place at which such
Optional Notes will be delivered (which time and date may be simultaneous with,
but not earlier than, the Closing Date; and in such case the term “Closing Date”
shall refer to the time and date of delivery of the Firm Notes and the Optional
Notes). Each time and date of delivery, if subsequent to the Closing Date, is
called a “Subsequent Closing Date” and shall be determined by BAS and shall not
be earlier than the Closing Date nor later than 10 business days after delivery
of such notice of exercise. If any Optional Notes are to be purchased, each
Initial Purchaser agrees, severally and not jointly, to purchase the aggregate
principal amount of Optional Notes (subject to such adjustments to eliminate
fractional amounts as BAS may determine) that bears the same proportion to the
total aggregate principal amount of Optional Notes to be purchased as the
aggregate principal amount of Firm Notes set forth on Schedule A opposite the
name of such Initial Purchaser bears to the total aggregate principal amount of
Firm Notes.

(d) Payment for the Notes. Payment for the Notes shall be made at the Closing
Date (and, if applicable, at any Subsequent Closing Date) by wire transfer of
immediately available funds to the order of the Company.

It is understood that the Representatives have been authorized, for their own
account and the accounts of the several Initial Purchasers, to accept delivery
of and receipt for, and make payment of the purchase price for, the Firm Notes
and any Optional Notes the Initial Purchasers have agreed to purchase. BAS,
individually and not as the Representative of the Initial Purchasers, may (but
shall not be obligated to) make payment for any Notes to be purchased by any
Initial Purchaser whose funds shall not have been received by the
Representatives by the Closing Date or any Subsequent Closing Date, as the case
may be, for the account of such Initial Purchaser, but any such payment shall
not relieve such Initial Purchaser from any of its obligations under this
Agreement.

(e) Delivery of the Notes. The Company shall deliver, or cause to be delivered,
to the Representatives for the accounts of the several Initial Purchasers the
Firm Notes at the Closing Date, against the irrevocable release of a wire
transfer of immediately available funds for the amount of the purchase price
therefor. The Company shall also deliver, or cause to be delivered, to the
Representatives for the accounts of the several Initial Purchasers, the Optional
Notes the Initial Purchasers have agreed to purchase at the Closing Date or any
Subsequent Closing Date, as the case may be, against the irrevocable release of
a wire transfer of immediately available funds for the amount of the purchase
price therefor. Delivery of the Firm Notes and the Optional Notes shall be made
through the facilities of The Depository Trust Company unless BAS shall
otherwise instruct. Time shall be of the essence, and delivery at the time and
place specified in this Agreement is a further condition to the obligations of
the Initial Purchasers.

 

11



--------------------------------------------------------------------------------

Section 3. Covenants of the Company

The Company covenants and agrees with each Initial Purchaser as follows:

(a) BAS’ Review of Proposed Amendments and Supplements. During such period
beginning on the date hereof and ending on the date of the completion of the
resale of the Notes by the Initial Purchasers (as notified by the Initial
Purchasers to the Company), prior to amending or supplementing the Disclosure
Package or the Final Offering Memorandum, the Company shall furnish to BAS for
review a copy of each such proposed amendment or supplement, and the Company
shall not print, use or distribute such proposed amendment or supplement to
which BAS reasonably objects.

(b) Amendments and Supplements to the Offering Memorandum and Other Securities
Act Matters. If, at any time prior to the completion of the resale of the Notes
by the Initial Purchasers (as notified by the Initial Purchasers to the
Company), any event or development shall occur or condition exist as a result of
which it is necessary to amend or supplement the Disclosure Package or the Final
Offering Memorandum in order that the Disclosure Package or the Final Offering
Memorandum will not include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made or then prevailing, as
the case may be, not misleading, or if in the opinion of BAS or counsel for the
Initial Purchasers it is otherwise necessary to amend or supplement the
Disclosure Package or the Final Offering Memorandum to comply with law, the
Company shall promptly notify the Initial Purchasers and prepare, subject to
Section 3(a) hereof, such amendment or supplement as may be necessary to correct
such untrue statement or omission.

(c) Copies of Disclosure Package and the Offering Memorandum. The Company agrees
to furnish to the Representatives, without charge, until the earlier of nine
months after the date hereof or the completion of the resale of the Notes by the
Initial Purchasers (as notified by the Initial Purchasers to the Company) as
many copies of the materials contained in the Disclosure Package and the Final
Offering Memorandum and any amendments and supplements thereto as the
Representatives may reasonably request.

(d) Blue Sky Compliance. The Company shall cooperate with the Representatives
and counsel for the Initial Purchasers, as the Initial Purchasers may reasonably
request from time to time, to qualify or register the Notes for sale under (or
obtain exemptions from the application of) the state securities or blue sky laws
or Canadian provincial securities laws or other foreign laws of those
jurisdictions designated by the Representatives, shall comply with such laws and
shall continue such qualifications, registrations and exemptions in effect so
long as required for the distribution of the Notes. The Company shall not be
required to qualify as a foreign corporation or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not presently qualified or where it would be subject to taxation as a foreign
corporation, other than those arising out of the offering or sale of the Notes
in any jurisdiction where it is not now so subject. The Company will advise the
Representatives promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Notes for offering, sale or trading
in any jurisdiction or any initiation or threat of any proceeding for any such
purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, the Company shall use its best efforts
to obtain the withdrawal thereof at the earliest possible moment.

(e) Rule 144A Information. For so long as any of the Notes are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, the
Company shall provide to any holder of the Notes or to any prospective purchaser
of the Notes designated by any holder, upon request of such holder or
prospective purchaser, information required to be provided by Rule 144A(d)(4) of
the Securities Act if, at the time of such request, the Company is not subject
to the reporting requirements under Section 13 or 15(d) of the Exchange Act.

 

12



--------------------------------------------------------------------------------

(f) Compliance with Securities Law. The Company will comply with all applicable
securities and other laws, rules and regulations, including, without limitation,
the Sarbanes-Oxley Act, and use its best efforts to cause the Company’s
directors and officers, in their capacities as such, to comply with such laws,
rules and regulations, including, without limitation, the provisions of the
Sarbanes-Oxley Act.

(g) Legends. Each of the Notes will bear, to the extent applicable, the legend
contained in “Notice to Investors” in the Disclosure Package and the Final
Offering Memorandum for the time period and upon the other terms stated therein.

(h) Written Information Concerning the Offering. Without the prior written
consent of BAS, the Company will not give to any prospective purchaser of the
Notes or any other person not in its employ any written information concerning
the offering of the Notes other than the Disclosure Package, the Final Offering
Memorandum or any other offering materials prepared by or with the prior consent
of the Representative.

(i) No General Solicitation. The Company will not, and will cause its
subsidiaries not to, solicit any offer to buy or offer to sell the Notes by
means of any form of general solicitation or general advertising (as those terms
are used in Regulation D under the Securities Act) or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act.

(j) No Integration. The Company will not, and will cause its subsidiaries not
to, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any “security” (as defined in the Securities Act) in a transaction
that could be integrated with the sale of the Notes in a manner that would
require the registration under the Securities Act of the Notes.

(k) Information to Publishers. Any information provided by the Company to
publishers of publicly available databases about the terms of the Notes and the
Indenture shall include a statement that the Notes have not been registered
under the Securities Act and are subject to restrictions under Rule 144A of the
Act and Regulation S.

(l) DTC. The Company will cooperate with the Representatives and use its best
efforts to permit the Notes to be eligible for clearance and settlement through
The Depository Trust Company.

(m) Rule 144 Tolling. During the period of one year after the last Closing Date,
the Company will not, and will not permit any of its “affiliates” (as defined in
Rule 144 under the Securities Act) to, resell any of the Notes that constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.

(n) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Notes sold by it in the manner described under the caption “Use of Proceeds”
in the Disclosure Package and the Final Offering Memorandum.

(o) Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Common Stock.

(p) Available Conversion Shares. The Company will reserve and keep available at
all times, free of pre-emptive rights, the full number of Conversion Shares.

 

13



--------------------------------------------------------------------------------

(q) Agreement Not to Offer or Sell Additional Securities. During the period
commencing on the date hereof and ending on the 90th day following the date of
the Final Offering Memorandum, the Company will not, without the prior written
consent of BAS (which consent may be withheld at the sole discretion of BAS),
directly or indirectly, sell, offer, contract or grant any option to sell,
pledge, transfer or establish an open “put equivalent position” or liquidate or
decrease a “call equivalent position” within the meaning of Rule 16a-1(h) under
the Exchange Act, or otherwise dispose of or transfer (or enter into any
transaction that is designed to, or might reasonably be expected to, result in
the disposition of), or announce the offering of, or file any registration
statement under the Securities Act in respect of, any shares of Common Stock,
options or warrants to acquire shares of the Common Stock or securities
exchangeable or exercisable for or convertible into shares of Common Stock
(other than as contemplated by this Agreement with respect to the Notes).
Notwithstanding the foregoing, during such period (i) the Company may grant
stock options, restricted stock, contingent stock or other equity awards
pursuant to the Company’s 1996 Executive Incentive Compensation Plan and
(ii) the Company may issue shares of Common Stock upon the exercise of an
option, warrant or other equity award, or the conversion of a security
outstanding on the date hereof. The Company also agrees not to file any
registration statement (other than filings on Form S-8) with respect to any
shares of Common Stock or any securities convertible or exchangeable for Common
Stock for a period of 90 days after the Closing Date without the prior written
consent of the Representatives.

(r) Investment Limitation. The Company shall not invest or otherwise use the
proceeds received by the Company from its sale of the Notes in such a manner as
would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.

(s) No Manipulation of Price. The Company will not take, directly or indirectly,
any action designed to cause or result in, or that has constituted or might
reasonably be expected to constitute, under the Exchange Act or otherwise, the
stabilization or manipulation of the price of any securities of the Company to
facilitate the sale or resale of the Notes.

(t) Final Term Sheet. The Company will prepare a final term sheet, containing
solely a description of the Notes and the offering thereof, in the form approved
by you and attached as Schedule B hereto (the “Final Term Sheet”).

Section 4. Payment of Expenses

The Company agrees to pay all costs, fees and expenses incurred in connection
with the performance of its obligations hereunder and in connection with the
transactions contemplated hereby, including without limitation (i) all expenses
incident to the issuance and delivery of the Notes (including all printing and
engraving costs), (ii) all fees and expenses of the Trustee under the Indenture,
(iii) all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Notes to the Initial Purchasers, (iv) all fees and
expenses of the Company’s counsel, independent public or certified public
accountants and other advisors, (v) all costs and expenses incurred in
connection with the preparation, printing, shipping and distribution of the
materials contained in the Disclosure Package, including the Preliminary
Offering Memorandum, and the Final Offering Memorandum, all amendments and
supplements thereto and this Agreement, (vi) the expenses of the Company and the
Initial Purchasers in connection with the marketing and offering of the Notes,
including all transportation and other expenses incurred in connection with
presentations to prospective purchasers of the Notes, except that the Company
and the Initial Purchasers will each pay 50% of the cost of privately chartered
airplanes used for such purposes, (vii) the fees and expenses associated with
including the Conversion Shares on the New York Stock Exchange and (viii) all
expenses and fees in connection with admitting the Notes for trading in the
PORTAL Market. Except as provided in this Section 4, Section 7, Section 10 and
Section 11 hereof, the Initial Purchasers shall pay their own expenses,
including the fees and disbursements of their counsel.

 

14



--------------------------------------------------------------------------------

Section 5. Conditions of the Obligations of the Initial Purchasers

The obligations of the several Initial Purchasers to purchase and pay for the
Notes as provided herein on the Closing Date and, with respect to the Optional
Notes, any Subsequent Closing Date, shall be subject to the accuracy of the
representations and warranties on the part of the Company set forth in Section 1
hereof as of the date hereof and as of the Closing Date as though then made and,
with respect to the Optional Notes, as of any Subsequent Closing Date as though
then made, to the accuracy of the statements of the Company made in any
certificates pursuant to the provisions hereof, to the timely performance by the
Company of its covenants and other obligations hereunder, and to each of the
following additional conditions:

(a) Accountants’ Comfort Letter. On the date hereof, the Representatives shall
have received from Ernst & Young LLP, independent public accountants for the
Company, a letter dated the date hereof addressed to the Initial Purchasers, in
a form satisfactory to the Initial Purchasers.

(b) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date and, with respect
to the Optional Notes, any Subsequent Closing Date:

(i) in the judgment of BAS there shall not have occurred any Material Adverse
Change;

(ii) there shall not have been any change or decrease specified in the letter or
letters referred to in paragraph (a) of this Section 5 which is, in the sole
judgment of BAS, so material and adverse as to make it impractical or
inadvisable to proceed with the offering or delivery of the Notes as
contemplated by the Disclosure Package and the Final Offering Memorandum; and

(iii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities of the Company or any of its subsidiaries by
any “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 436(g)(2) under the Securities Act.

(c) i) Opinion of Counsel for the Company. On each of the Closing Date and any
Subsequent Closing Date, the Representatives shall have received the favorable
opinion of (x) Harter, Secrest & Emery LLP, as counsel for the Company, and
(y) Davis Polk & Wardwell, special counsel for the Company, dated as of such
Closing Date or Subsequent Closing Date, the form of which is attached as
Exhibit A.

(i) Opinion of Company General Counsel. On each of the Closing Date and any
Subsequent Closing Date, the Representatives shall have received the favorable
opinion of Timothy R. Parry, Esq., Senior Vice President and General Counsel of
the Company, to the effect set forth in Exhibit B hereto.

(d) Opinion of Counsel for the Initial Purchasers. On the Closing Date and any
Subsequent Closing Date, the Representatives shall have received the favorable
opinion of Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers,
dated as of such Closing Date or Subsequent Closing Date, in form and substance
satisfactory to, and addressed to, the Representatives, with respect to the
issuance and sale of the Notes, the Disclosure Package, the Preliminary Offering
Memorandum, the Final Offering Memorandum

 

15



--------------------------------------------------------------------------------

and other related matters as the Representatives may reasonably require, and the
Company shall have furnished to such counsel such documents as they request for
the purpose of enabling them to pass upon such matters.

(e) Officers’ Certificate. On the Closing Date and any Subsequent Closing Date,
the Representatives shall have received a written certificate executed by the
Chairman of the Board, Chief Executive Officer or President of the Company and
the Chief Financial Officer or Chief Accounting Officer of the Company, dated as
of such Closing Date or Subsequent Closing Date, to the effect that the signers
of such certificate have carefully examined the Disclosure Package, including
the Preliminary Offering Memorandum, and the Final Offering Memorandum, any
amendments or supplements thereto and this Agreement, to the effect set forth in
subsection (b)(iii) of this Section 5, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to such
Closing Date or Subsequent Closing Date there has not occurred any Material
Adverse Change;

(ii) the representations and warranties of the Company set forth in Section 1 of
this Agreement are true and correct on and as of such Closing Date or Subsequent
Closing Date with the same force and effect as expressly made on and as of such
Closing Date or such Subsequent Closing Date; and

(iii) the Company has complied with all the agreements hereunder and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to such Closing Date or Subsequent Closing Date.

(f) Bring-down Comfort Letter. On the Closing Date and any Subsequent Closing
Date, the Representatives shall have received from Ernst & Young LLP,
independent public accountants for the Company, a letter dated such date, in
form and substance satisfactory to the Representatives, to the effect that they
reaffirm the statements made in the letter furnished by them pursuant to
subsection (a) of this Section 5, except that the specified date referred to
therein for the carrying out of procedures shall be no more than three business
days prior to such Closing Date or Subsequent Closing Date.

(g) PORTAL Designation. The Notes shall have been designated PORTAL-eligible
securities in accordance with the rules and regulations of NASDAQ.

(h) NYSE Listing. The Company shall have caused the Conversion Shares to be
approved for listing, subject to notice of issuance, on the New York Stock
Exchange and satisfactory evidence of such actions have been provided to the
Representatives.

(i) Additional Documents. On or before each of the Closing Date and any
Subsequent Closing Date, the Representatives and counsel for the Initial
Purchasers shall have received such information, documents and opinions as they
may reasonably require for the purposes of enabling them to pass upon the
issuance and sale of the Notes as contemplated herein, or in order to evidence
the accuracy of any of the representations and warranties, or the satisfaction
of any of the conditions or agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by BAS by notice to
the Company at any time on or prior to the Closing Date and, with respect to the
Optional Notes, at any time prior to the applicable Subsequent Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Section 4, Section 7, Section 8, Section 9 and
Section 14 shall at all times be effective and shall survive such termination.

 

16



--------------------------------------------------------------------------------

Section 6. Representations, Warranties and Agreements of Initial Purchasers

Each of the Initial Purchasers represents and warrants that it is a “qualified
institutional buyer”, as defined in Rule 144A of the Securities Act. Each
Initial Purchaser agrees with the Company that:

(a) it has not offered or sold, and will not offer or sell, any Notes within the
United States or to, or for the account or benefit of, U.S. persons (x) as part
of their distribution at any time or (y) otherwise until one year after the
later of the commencement of the offering and the date of closing of the
offering except to those it reasonably believes to be “qualified institutional
buyers” (as defined in Rule 144A under the Securities Act);

(b) neither it nor any person acting on its behalf has made or will make offers
or sales of the Notes in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D) in the
United States;

(c) in connection with each sale pursuant to Section 6(a)(i), it has taken or
will take reasonable steps to ensure that the purchaser of such Notes is aware
that such sale is being made in reliance on Rule 144A;

(d) any information provided by the Initial Purchasers to publishers of publicly
available databases about the terms of the Notes and the Indenture shall include
a statement that the Notes have not been registered under the Act and are
subject to restrictions under Rule 144A under the Act; and

(e) it acknowledges that additional restrictions on the offer and sale of the
Notes and the Common Stock issuable upon conversion thereof are described in the
Disclosure Package and the Final Offering Memorandum.

Section 7. Reimbursement of Initial Purchasers’ Expenses

If this Agreement is terminated pursuant to Section 5, Section 10 or Section 11,
or if the sale to the Initial Purchasers of the Notes on the Closing Date or any
Subsequent Closing Date is not consummated because of any refusal, inability or
failure on the part of the Company to perform any agreement herein or to comply
with any provision hereof, the Company agrees to reimburse the Representatives
and the other Initial Purchasers (or such Initial Purchasers as have terminated
this Agreement with respect to themselves), severally, upon demand for all
out-of-pocket expenses that shall have been reasonably incurred by the
Representatives and the Initial Purchasers in connection with the proposed
purchase and the offering and sale of the Notes, including but not limited to
fees and disbursements of counsel, printing expenses, travel expenses, postage,
facsimile and telephone charges.

Section 8. Indemnification

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its directors, officers, employees and
agents, and each person, if any, who controls any Initial Purchaser within the
meaning of the Securities Act or the Exchange Act against any loss, claim,
damage, liability or expense, as incurred, to which such Initial Purchaser,
director, officer, employee, agent or controlling person may become subject,
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Final Offering Memorandum, the information
contained in the Final Term Sheet, any Issuer Written Information or any other
written information used by or on behalf of the Company in connection with the
offer or sale of the Notes (or any amendment or supplement to the foregoing), or
the omission or

 

17



--------------------------------------------------------------------------------

alleged omission therefrom of a material fact, in each case, necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, and to reimburse each Initial Purchaser, its
officers, directors, employees, agents and each such controlling person for any
and all expenses (including the fees and disbursements of counsel chosen by BAS)
as such expenses are reasonably incurred by such Initial Purchaser, or its
officers, directors, employees, agents or such controlling person in connection
with investigating, defending, settling, compromising or paying any such loss,
claim, damage, liability, expense or action; provided, however, that the
foregoing indemnity agreement shall not apply to any loss, claim, damage,
liability or expense to the extent, but only to the extent, arising out of or
based upon any untrue statement or alleged untrue statement or omission or
alleged omission based upon and in conformity with written information furnished
to the Company by any Initial Purchaser through BAS expressly for use in the
Preliminary Offering Memorandum, the Final Offering Memorandum, the Final Term
Sheet, any Issuer Written Information or any other written information used by
or on behalf of the Company in connection with the offer or sale of the Notes
(or any amendment or supplement thereto), it being understood and agreed that
the only such information furnished by any Initial Purchaser consists of the
information described as such in Section 8(b) hereof. The indemnity agreement
set forth in this Section 8(a) shall be in addition to any liabilities that the
Company may otherwise have.

(b) Indemnification of the Company, Its Directors and Officers. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, each of its directors, each of its officers, employees and each person,
if any, who controls the Company within the meaning of the Securities Act or the
Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which the Company, or any such director, officer, employee or
controlling person may become subject, insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based upon any untrue or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum, the Final
Offering Memorandum, the information contained in the Final Term Sheet, any
Issuer Written Information or any other written information used by or on behalf
of the Company in connection with the offer or sale of the Notes (or any
amendment or supplement thereto), or arises out of or is based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, and only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in the Preliminary
Offering Memorandum, the Final Offering Memorandum, the Final Term Sheet, any
Issuer Written Information or any other written information used by or on behalf
of the Company in connection with the offer or sale of the Notes (or any
amendment or supplement thereto), in reliance upon and in conformity with
written information furnished to the Company by BAS expressly for use therein;
and to reimburse the Company, or any such director, officer or controlling
person for any legal and other expense reasonably incurred by the Company, or
any such director, officer, employee or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. The Company hereby acknowledges that the
only information that the Initial Purchasers have furnished to the Company
expressly for use in the Preliminary Offering Memorandum, the Final Offering
Memorandum, the Final Term Sheet, any Issuer Written Information or any other
written information used by or on behalf of the Company in connection with the
offer or sale of the Notes (or any amendment or supplement thereto) are the
statements set forth in the sixth paragraph and the second and third sentences
of the ninth paragraph under the caption “Plan of Distribution” in the
Preliminary Offering Memorandum and the Final Offering Memorandum. The indemnity
agreement set forth in this Section 8(b) shall be in addition to any liabilities
that each Initial Purchaser may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8,

 

18



--------------------------------------------------------------------------------

notify the indemnifying party in writing of the commencement thereof, but the
failure to so notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above. In case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it shall elect, jointly with all other indemnifying parties similarly
notified, by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, to assume the
defense thereof with counsel satisfactory to such indemnified party; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that a conflict may arise between the positions of the indemnifying
party and the indemnified party in conducting the defense of any such action or
that there may be legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of such indemnifying party’s election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the preceding sentence (it
being understood, however, that the indemnifying party shall not be liable for
the expenses of more than one separate counsel (other than local counsel),
reasonably approved by the indemnifying party (or by BAS in the case of
Section 8(b)), representing the indemnified parties who are parties to such
action) or (ii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
shall not be withheld unreasonably, but if settled with such consent or if there
is a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by Section 8(c) hereof, the indemnifying party agrees
that it shall be liable for any settlement of any proceeding effected without
its written consent if (i) such settlement is entered into more than 30 days
after receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (x) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (y) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

 

19



--------------------------------------------------------------------------------

Section 9. Contribution

If the indemnification provided for in Section 8 is for any reason unavailable
to or otherwise insufficient to hold harmless an indemnified party in respect of
any losses, claims, damages, liabilities or expenses referred to therein, then
each indemnifying party shall contribute to the aggregate amount paid or payable
by such indemnified party, as incurred, as a result of any losses, claims,
damages, liabilities or expenses referred to therein (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company, on the
one hand, and the Initial Purchasers, on the other hand, from the offering of
the Notes pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company, on the one hand, and the
Initial Purchasers, on the other hand, in connection with the untrue statements
or omissions or alleged untrue statements or alleged omissions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Notes pursuant to this Agreement shall be
deemed to be in the same respective proportions as the total net proceeds from
the offering of the Notes pursuant to this Agreement (before deducting expenses)
received by the Company, and the total purchase discount received by the Initial
Purchasers bear to the aggregate initial offering price of the Notes. The
relative fault of the Company, on the one hand, and the Initial Purchasers, on
the other hand, shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Initial Purchasers, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.

The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the purchase discount or
commission received by such Initial Purchaser in connection with the Notes
purchased by it hereunder. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute pursuant to
this Section 9 are several, and not joint, in proportion to their respective
purchasing commitments as set forth opposite their names in Schedule A. For
purposes of this Section 9, each director, officer, employee and agent of an
Initial Purchaser and each person, if any, who controls an Initial Purchaser
within the meaning of the Securities Act and the Exchange Act shall have the
same rights to contribution as such Initial Purchaser, and each director of the
Company, each officer of the Company, and each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act shall have
the same rights to contribution as the Company.

 

20



--------------------------------------------------------------------------------

Section 10. Default of One or More of the Several Initial Purchasers

If, on the Closing Date or a Subsequent Closing Date, as the case may be, any
one or more of the several Initial Purchasers shall fail or refuse to purchase
Notes that it or they have agreed to purchase hereunder on such date, and the
aggregate principal amount of Notes which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase does not exceed 10%
of the aggregate principal amount of the Notes to be purchased on such date, the
other Initial Purchasers shall be obligated, severally, in the proportions that
the aggregate principal amount of Firm Notes set forth opposite their respective
names on Schedule A bears to the aggregate principal amount of Firm Notes set
forth opposite the names of all such non-defaulting Initial Purchasers, or in
such other proportions as may be specified by BAS with the consent of the
non-defaulting Initial Purchasers, to purchase the Notes which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or refused to purchase
on such date. If, on the Closing Date or a Subsequent Closing Date, as the case
may be, any one or more of the Initial Purchasers shall fail or refuse to
purchase Notes and the aggregate principal amount of Notes with respect to which
such default occurs exceeds 10% of the aggregate principal amount of Notes to be
purchased on such date, and arrangements satisfactory to BAS and the Company for
the purchase of such Notes are not made within 48 hours after such default, this
Agreement shall terminate without liability of any party to any other party
except that the provisions of Section 4, Section 7, Section 8 and Section 9
shall at all times be effective and shall survive such termination. In any such
case either BAS or the Company shall have the right to postpone the Closing Date
or a Subsequent Closing Date, as the case may be, but in no event for longer
than seven days in order that the required changes, if any, to the Final
Offering Memorandum or any other documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 10. Any action taken under this Section 10 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

Section 11. Termination of this Agreement

Prior to the Closing Date and, with respect to the Optional Notes, any
Subsequent Closing Date, this Agreement may be terminated by BAS by notice given
to the Company if at any time (i) trading or quotation in any of the Company’s
securities shall have been suspended or limited by the Commission or by the New
York Stock Exchange, or trading in securities generally on the New York Stock
Exchange shall have been suspended or limited, or minimum or maximum prices
shall have been generally established by the Commission or FINRA or on either
such stock exchange; (ii) a general banking moratorium shall have been declared
by federal or New York authorities or a material disruption in commercial
banking or securities settlement or clearance services in the United States has
occurred; or (iii) there shall have occurred any outbreak or escalation of
national or international hostilities or declaration of a national emergency or
war by the United States or any crisis or calamity, or any change in the United
States or international financial markets, or any substantial change or
development involving a prospective substantial change in United States or
international political, financial or economic conditions, as in the judgment of
BAS is material and adverse and makes it impracticable or inadvisable to market
the Notes in the manner and on the terms described in the Disclosure Package and
the Final Offering Memorandum or to enforce contracts for the sale of
securities. Any termination pursuant to this Section 11 shall be without
liability on the part of (a) the Company to any Initial Purchaser, except that
the Company shall be obligated to reimburse the expenses of the Representatives
and the Initial Purchasers pursuant to Sections 4 and 7 hereof or (b) any
Initial Purchaser to the Company.

 

21



--------------------------------------------------------------------------------

Section 12. No Advisory or Fiduciary Responsibility

The Company acknowledges and agrees that: (i) the purchase and sale of the Notes
pursuant to this Agreement, including the determination of the offering price of
the Notes and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company, on the one hand, and the several
Initial Purchasers, on the other hand, and the Company is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary of the Company or its affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Company with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company on other
matters) and no Initial Purchaser has any obligation to the Company with respect
to the offering contemplated hereby except the obligations expressly set forth
in this Agreement; (iv) the several Initial Purchasers and their respective
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and that the several Initial
Purchasers have no obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Initial Purchasers have
not provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby and the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate.

The Company hereby waives and releases, to the fullest extent permitted by law,
any claims that the Company may have against the several Initial Purchasers with
respect to any breach or alleged breach of agency or fiduciary duty.

Section 13. Research Analyst Independence

The Company acknowledges that the Initial Purchasers’ research analysts and
research departments are required to be independent from their respective
investment banking divisions and are subject to certain regulations and internal
policies, and that such Initial Purchasers’ research analysts may hold views and
make statements or investment recommendations and/or publish research reports
with respect to the Company and/or the offering that differ from the views of
their respective investment banking divisions. The Company hereby waives and
releases, to the fullest extent permitted by law, any claims that the Company
may have against the Initial Purchasers with respect to any conflict of interest
that may arise from the fact that the views expressed by their independent
research analysts and research departments may be different from or inconsistent
with the views or advice communicated to the Company by such Initial Purchasers’
investment banking divisions. The Company acknowledges that each of the Initial
Purchasers is a full service securities firm and as such from time to time,
subject to applicable securities laws, may effect transactions for its own
account or the account of its customers and hold long or short positions in debt
or equity securities of the companies that may be the subject of the
transactions contemplated by this Agreement.

Section 14. Representations and Indemnities to Survive Delivery

The respective indemnities, agreements, representations, warranties and other
statements of the Company, of its officers and of the several Initial Purchasers
set forth in or made pursuant to this Agreement (i) will remain operative and in
full force and effect, regardless of any (A) investigation, or statement as to
the results thereof, made by or on behalf of any Initial Purchaser, the officers
or employees of any Initial Purchaser, or any person controlling the Initial
Purchaser, the Company, the officers or employees of the Company or any person
controlling the Company, as the case may be or (B) acceptance of the Notes and
payment for them hereunder and (ii) will survive delivery of and payment for the
Notes sold hereunder and any termination of this Agreement.

 

22



--------------------------------------------------------------------------------

Section 15. Notices

All communications hereunder shall be in writing and shall be mailed, hand
delivered or telecopied and confirmed to the parties hereto as follows:

 

If to BAS or to the Representatives:    Banc of America Securities LLC    9 West
57th Street    New York, NY 10019   

Facsimile: (212) 933-2217

Attention: Syndicate Department

with a copy to:    Banc of America Securities LLC    1 Bryant Park    New York,
NY 10036-6715    Facsimile: (646) 855-5016    Attention: ECM - Legal If to the
Company:    Health Management Associates, Inc.    5811 Pelican Bay Boulevard   
Suite 500    Naples, FL 34108-2710    Facsimile: (239) 597-5794    Attention:
Burke W. Whitman, President and Chief Executive Officer With a copy to:   
Health Management Associates, Inc.    5811 Pelican Bay Boulevard    Suite 500   
Naples, FL 34108-2710    Facsimile: (239) 594-7368    Attention: Timothy R.
Parry, Senior Vice President and General Counsel

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

Section 16. Successors and Assigns

This Agreement will inure to the benefit of and be binding upon the parties
hereto, including any substitute Initial Purchasers pursuant to Section 10
hereof, and to the benefit of (i) the Company, its directors and any person who
controls the Company within the meaning of the Securities Act or the Exchange
Act, (ii) the Initial Purchasers, the officers, directors, employees and agents
of the Initial Purchasers and each person, if any, who controls any Initial
Purchaser within the meaning of the Securities Act or the Exchange Act and
(iii) the respective successors and assigns of any of the above, all as and to
the extent provided in this Agreement, and no other person shall acquire or have
any right under or by virtue of this Agreement. The term “successors and
assigns” shall not include a purchaser of any of the Notes from any of the
several Initial Purchasers merely because of such purchase.

 

23



--------------------------------------------------------------------------------

Section 17. Partial Unenforceability

The invalidity or unenforceability of any Section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
Section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.

Section 18. Governing Law Provisions

(a) Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of New York, Borough of Manhattan or the
courts of the State of New York in each case located in the City and County of
New York, Borough of Manhattan (collectively, the “Specified Courts”), and each
party irrevocably submits to the exclusive jurisdiction (except for proceedings
instituted in regard to the enforcement of a judgment of any such court (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of such
courts in any such suit, action or proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any suit, action or other proceeding brought in
any such court. The parties irrevocably and unconditionally waive any objection
to the laying of venue of any suit, action or other proceeding in the Specified
Courts and irrevocably and unconditionally waive and agree not to plead or claim
in any such court that any such suit, action or other proceeding brought in any
such court has been brought in an inconvenient forum.

Section 19. General Provisions

This Agreement constitutes the entire agreement of the parties to this Agreement
and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each one of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit. The Section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 8 and the contribution provisions of Section 9, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Sections 8 and 9 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, its
affairs and its business in order to assure that adequate disclosure has been
made in the Registration Statement, any preliminary prospectus and the
Prospectus (and any amendments and supplements thereto), as required by the
Securities Act and the Exchange Act.

 

24



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, HEALTH MANAGEMENT ASSOCIATES, INC. By:  

/s/ Timothy R. Parry

Title:   Senior Vice President

The foregoing Purchase Agreement is hereby confirmed and accepted by the
Representatives as of the date first above written.

 

BANC OF AMERICA SECURITIES LLC

J.P. MORGAN SECURITIES INC.

WACHOVIA CAPITAL MARKETS, LLC

SUNTRUST ROBINSON HUMPHREY, INC.

Acting as Representatives of the

several Initial Purchasers named in

the attached Schedule A.

By Banc of America Securities LLC By:  

/s/ Craig McCracken

Title:   Managing Director

 

25



--------------------------------------------------------------------------------

Below is an index of schedules and exhibits to the Purchase Agreement. A copy of
any such schedule or exhibit shall be furnished supplementally by Health
Management Associates, Inc. to the Securities and Exchange Commission upon
request.

INDEX OF SCHEDULES AND EXHIBITS

 

Schedule A   Initial Purchasers Schedule B   Final Term Sheet Schedule C  
Subsidiaries Exhibit A-1   Form of Opinion of Harter Secrest & Emery LLP Exhibit
A-2   Form of Opinion of Davis Polk & Wardwell Exhibit B   Form of Opinion of
Timothy R. Parry, Esq., Senior Vice President and General Counsel of the Company

 

26